WESTCOTT, J.,
delivered the opinion of the Court.
Quite a number of interesting questions have been presented for our consideration by the counsel engaged in this cause, but the appellant has failed to file in this court a transcript of the record, or, in the language of the statute, “ a true copy of all proceedings ” in the cause.
The necessary result is, that we have here no case, and it must be stricken from the docket. 5 Ark., 474 ; 6 Ark., 252; 13 Pet., 459; 3 Dall., 410 ; 18 How., 110 ; 7 Fla., 10; Thomp. Dig., 448.
What is on file in this court consists of a copy of a petition filed by appellee, praying that a decree rendered in this case at a previous date might be opened; a copy of an agreement of counsel to the effect that certain questions affecting the interest of the parties they represented, and which were not determined in the previous decree, might be determined, and the decree of the court upon the points thus sub*148mitted by agreement of tbo parties. Neither the original decree nor the bill and answer or proofs are to be found in the paper filed, and the counsel for appellant disclaims any connection with these prior proceedings. Had there been a certificate of the clerk in the usual form, to the effect that the paper sent here was a true and correct copy of all of the proceedings in the cause, then the defect could have been remedied at the proper time by a certiorari; but there is not here anything upon which a certiora/ri could be based. The clerk certifies that “ the foregoing papers are true and correct copies of originals flow on file in this cause.” What is here filed does not even purport to be a transcript of the record.
In order to justify a certiorari, there must be a suggestion of diminution in the record;' and, as a matter of course, there must be upon the files of the court what purports to be a transcript of the record or copy of all of the proceedings, before it can hear any suggestion of diminution. 1 Ala., 20.
There is no. case here of which we can take cognizance.
The case must be stricken from the docket, appellant to pay costs.
Mr. Justice Hart, being disqualified, did not hear this cause.